Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 1 of 16   PageID #: 714



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 18-00062 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
JERRY D. GLENN,                      )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 109)


      Defendant is currently incarcerated at the United States

Penitentiary Allenwood in Pennsylvania with a projected release

date of May 25, 2032.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE

FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 109) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 2 of 16   PageID #: 715



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.           The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (i)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 3 of 16   PageID #: 716



      SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)     Extraordinary and compelling reasons

                                      3
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 4 of 16   PageID #: 717



                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

            (2)        The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

            (3)        The reduction is consistent with this
                       policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 5 of 16   PageID #: 718



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.          See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)        suffering from a serious physical or
                             medical condition,

                  (II)       suffering from a serious functional or
                             cognitive impairment, or

                  (III)      experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 6 of 16   PageID #: 719



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker,         F.3d    , 2020 WL 5739712, *7 (2d

Cir. Sept. 25, 2020); United States v. Hernandez, 2020 WL

3453839, at *4 (D. Haw. June 24, 2020).


                            PROCEDURAL HISTORY


      On March 13, 2018, at the age of 51, Defendant was arrested

in Sacramento, California.       (Presentence Report ¶ 2, ECF No. 80).

      On May 4, 2018, Defendant made his initial appearance in

Honolulu, Hawaii, and was detained.        (ECF No. 19).

      On May 10, 2018, the grand jury returned an Indictment

charging Defendant Jerry Glenn and a co-defendant.           Defendant was

                                      6
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 7 of 16   PageID #: 720



charged in four counts:

       Count 1:   Defendant knowingly and intentionally conspired to
                  distribute, 50 grams or more of methamphetamine,
                  to wit: approximately 5,078 grams of
                  methamphetamine, its salts, isomers, and salts of
                  isomers, in violation of 21 U.S.C. §§ 846,
                  841(a)(1), and 841(b)(1)(A).

       Count 2:   On or about November 23, 2016, Defendant knowingly
                  and intentionally distributed 50 grams or more of
                  methamphetamine, to wit: approximately 447 grams
                  of methamphetamine, its salts, isomers, and salts
                  of isomers, in violation of 21 U.S.C. §§
                  841(a)(1), and 841(b)(1)(A).

       Count 6:   On or about January 17, 2017, Defendant knowingly
                  and intentionally distributed 50 grams or more of
                  methamphetamine, to wit: approximately 443 grams
                  of methamphetamine, its salts, isomers, and salts
                  of isomers, in violation of 21 U.S.C. §§ 841(a)(1)
                  and 841(b)(1)(A).

       Count 7:   On or about January 18, 2017, Defendant knowingly
                  and intentionally distributed 50 grams or more of
                  methamphetamine, to wit: approximately 427 grams
                  of methamphetamine, its salts, isomers, and salts
                  of isomers, in violation of 21 U.S.C. §§ 841(a)(1)
                  and 841(b)(1)(A).

       (Indictment, ECF No. 25).

       On February 20, 2019, Defendant entered into a plea

agreement and pled guilty to Count I of the Indictment.            (ECF

Nos. 53, 55).

       On September 24, 2019, Defendant appeared for sentencing.

(ECF No. 85).     He was in Criminal History Category VI and had a

total offense level of 35.       (Presentence Report ¶ 133, ECF No.

80).    His guideline range was 292 to 365 months imprisonment.

(Id.) He was sentenced to 200 months imprisonment, and ten years

of supervised release.      (Judgment, ECF No. 86).

                                      7
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 8 of 16    PageID #: 721



      On May 19, 2020, Defendant, pro se, filed a motion entitled

“Motion for Compassionate Release (CR) and or Reduction in

Sentence (RIS) Under Title 18 § 4205 and 3582.”          (ECF No. 105).

      On May 21, 2020, the Court denied Defendant’s Motion for

failure to meet the statutory exhaustion requirement.              (ECF No.

106).   The Court identified additional issues Defendant should

address if he chose to file a new motion after the exhaustion

requirement.    (Id.)

      On July 23, 2020, Defendant, through counsel, filed a motion

entitled, “Motion for Reduction in Sentence (Compassionate

Release).”    (ECF No. 109).

      On July 24, 2020, the Court set a briefing schedule.             (ECF

No. 113).

      On August 7, 2020, the Government filed its Opposition.

(ECF No. 115).

      On August 14, 2020, Defendant filed his Reply.             (ECF No.

116).

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                 ANALYSIS


      Defendant Glenn is now 54 years old.        Defendant is currently

incarcerated at the Allenwood United States Penitentiary in

Pennsylvania.     Defendant bears the burden of demonstrating that

extraordinary and compelling reasons exist that warrant immediate


                                      8
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 9 of 16   PageID #: 722



release from incarceration.       United States v. Greenhut, 2020 WL

509385, *1 (C.D. Cal. Jan. 31, 2020).

      Defendant’s general concerns about potential exposure to

COVID-19 while incarcerated do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020

WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness should they contract COVID-19.          The list includes

people with conditions such as: chronic lung disease, moderate or

serious asthma, serious heart conditions, obesity, chronic kidney

disease requiring dialysis, liver disease, diabetes, or

individuals who are immunocompromised.         See United States v.

Jones, Crim. No. 13-00860 LEK-03, 2020 WL 2331678, *5 (D. Haw.

May 11, 2020).


I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns


      The CDC has identified heart conditions such as heart

failure as a medical condition that places an individual at an

increased risk should they contract COVID-19.          (CDC Coronavirus

Disease 2019 (COVID-19) Website, at “People with Medical

Conditions,” available at https://www/cdc/gov/coronavirus/2019-

                                      9
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 10 of 16   PageID #: 723



ncov/need-extra-precautions/index.html, last visited 10/08/2020)

      The CDC has also identified obesity as a medical condition

that places an individual, regardless of age, at increased risk.

The CDC defines individuals as obese if he or she has a body mass

index (“BMI”) of 30 or above.        (Id.)

      The CDC states that individuals with moderate-to-severe

asthma might be at an increased risk.         (Id.)

      Defendant alleges that he suffers from hypertensive heart

disease, obesity, and asthma.        Defendant also states he has

ringworm, anemia, visual impairments, and has had blood loss and

bloody stools.     Defendant indicates he utilizes a wheelchair for

mobility.


      B.    Medical Conclusion


      Defendant is 54 years old.       The CDC recognizes that the risk

of developing severe illness from COVID-19 increases with age.

Those 65 years of age or older are at increased risk and those 85

years and older at the greatest risk.         (https://www.cdc

.gov/coronavirus2019-ncov/need-extra-precautions/older-

adults.html, last visited 10/08/20).         Defendant’s age does not

place him in a category of increased risk of complications due to

COVID-19.

      Defendant’s medical records reflect that his medical

conditions overall have been managed by the Bureau of Prison

(“BOP”) while he has been incarcerated.


                                     10
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 11 of 16    PageID #: 724



      Defendant had a heart attack in 2018 and received a heart-

valve replacement. (Ex. A to Def.’s Motion at 30, ECF No. 112).

Defendant is prescribed aspirin and Gabapentin to aid his

recovery from the heart-value replacement.          (Id.)

      Defendant’s hypertensive heart disease is also being treated

by the BOP.     (Id. at p. 24).     Defendant is prescribed Carvedilol,

Furosemide, Lisinopril, and Spironolactone for his heart disease.

(Id. at p. 30-31).      Defendant’s heart condition is continually

monitored by BOP doctors.

      Defendant has had incidents of blood loss and bloody stools.

The BOP has monitored these incidents and administered treatment

as needed, including a hospital visit for a colonoscopy and blood

transfusions.     (See id. at p. 51-65).      The BOP continues to

monitor Defendant’s condition and provides medical care as

necessary.     (Id. at p. 13-14).

      Defendant’s medical records reflect that as of April 29

2020, Defendant weighed 277 pounds.         (Id. at p. 13).       Defendant’s

Presentence Report reflects that Defendant’s recorded height is

6'2".    (Presentence Report ¶ 108, ECF No. 80).         Pursuant to the

U.S. Department of Health and Human Services’ BMI Calculator,

Defendant’s BMI was 35.6 as of April 29, 2020.           Defendant is

considered obese under the CDC definition.          Obesity alone,

however, is insufficient to support a finding of extraordinary

and compelling reasons for immediate release.

      Defendant has been prescribed an Albuterol inhaler for any

asthma attacks.     As of April 6, 2020, Defendant’s medical records
                                   11
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 12 of 16   PageID #: 725



reflect that he is responding well to treatment.           (Def.’s Medical

Records attached as Ex. A to Def.’s Mot. at pp. 7 & 24, ECF No.

112).

      Defendant also indicates that he has ringworm, anemia, needs

glasses, and has problems with mobility.          None of these

conditions are conditions that the CDC has identified as placing

an individual at an increased risk for severe illness of COVID-

19.

      Defendant is receiving treatment for his various ailments.

(Id. at pp. 30, 47-48).       In addition to prescribed medications,

Defendant has been given prescription glasses for his visual

impairment and a wheelchair for mobility.          (Id. at p. 3).

      The record demonstrates that Defendant has received and

continues to receive appropriate medical care by the BOP.

Conditions that can be managed in prison are not a basis for

compassionate release.       United States v. Kazanowski, Crim. No.

15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020)

(citing U.S.S.G. § 1B1.13 cmt. N.1(A)).


II.   Section 3553(a) Factors And Defendant’s History and
      Characteristics

      A.    History and Characteristics


      In order to be eligible for compassionate release, Defendant

must establish that release is appropriate pursuant to the

factors set forth in 18 U.S.C. § 3553(a) and that he is not a

danger to the safety of others or the community.           18 U.S.C. §
                                     12
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 13 of 16     PageID #: 726



3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

      The Section 3553(a) factors include the nature and

circumstances of the offense, the history and characteristics of

the defendant, and the need for the sentence imposed.

      Defendant is currently serving a term of imprisonment for

his role of conspiring with the intent to distribute a large

quantity of “ice,” a highly pure methamphetamine, in the

community.     Defendant was held responsible for 5,078 grams of

“ice.”    (Presentence Report ¶ 5, ECF No. 80).

      Defendant is 54 years old.       Defendant’s history in the

criminal justice system started at the age of 18.           (Id.)      Over

the course of Defendant’s adult life, Defendant has been

convicted of more than 20 crimes.         (Id. at pp. 12-20).        His

offenses involved property, identity, drugs, and violence

charges. (Id.)

      Defendant has had his parole revoked on 14 separate

occasions.     (Id. at pp. 13-15).     Defendant has also been arrested

16 times without conviction.        (Id. at pp. 21-25).

      At the time of his sentencing, Defendant’s serious criminal

history resulted in a Criminal History Category VI.               Defendant

was subject to a sentencing guideline range of 292 to 365 months

imprisonment.     The Court granted the Government’s motion for

downward departure and sentenced Defendant to a total of 200

months.




                                     13
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 14 of 16    PageID #: 727



      B.    Portion Of Sentence Served


      A review of the caselaw demonstrates that the portion of the

sentence already served by the defendant is a necessary factor

for the Court to consider in evaluating compassionate release.

United States v. Connell,           F.Supp.3d.      , 2020 WL 2315858, at

*6 (N.D. Cal. May 8, 2020).       The amount of time served of the

originally imposed sentence must be considered pursuant to

Section 3553(a) to ensure that the amount of time adequately

reflects the seriousness of the offense, deters criminal conduct,

and protects the public.       United States v. Barber,            F.3d     ,

2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

      Defendant received a 200-month sentence.          His projected

release date is May 25, 2032.        At the time Defendant filed his

Motion for Compassionate Release, Defendant had served

approximately 29 months or 15% of his sentence.


      C.    Appropriateness of Immediate Release


      The nature and circumstances of Defendant’s offense weigh

against reducing his remaining sentence.          Defendant pled guilty

to trafficking a highly addictive illegal substance.              Defendant

has a long history of criminal conduct.          Defendant’s history and

characteristics do not favor a reduced sentence.           Defendant’s

immediate release would not adequately reflect the seriousness of

his offense, and it would not protect the public.           Defendant’s

immediate release is not appropriate given the totality of

                                     14
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 15 of 16   PageID #: 728



circumstances under Section 3553(a) Factors.


III. Summary Of Medical Conclusion And Section 3553(a) Factors


      Defendant has not established a basis for compassionate

release based on his medical issues.         The record does not

demonstrate that he is suffering from a terminal health condition

or a condition that substantially interferes with his ability to

provide self-care while incarcerated.         Defendant has been able to

manage his medical conditions while incarcerated.           The record

demonstrates that Defendant has received and continues to receive

appropriate medical care while incarcerated.

      Defendant was convicted of the serious crime of conspiring

with the intent to distribute 5,078 grams of highly pure

methamphetamine.      Defendant has only served approximately 15% of

his sentence.     Defendant’s criminal acts throughout his entire

adult life show he is a danger to the public.           Defendant has not

established that his immediate release is warranted pursuant to

the Section 3553(a) factors.

//

//

//

//

//

//

//

//
                                     15
Case 1:18-cr-00062-HG Document 117 Filed 10/26/20 Page 16 of 16   PageID #: 729



                                 CONCLUSION


      Defendant’s Emergency Motion To Reduce Sentence Under The

First Step Act (ECF No. 109) is DENIED.

      IT IS SO ORDERED.

      Dated: October 26, 2020, Honolulu, Hawaii.




United States v. Jerry D. Glenn, Crim. No. 18-00062 HG-01; ORDER
DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE
FIRST STEP ACT (ECF No. 109)    16
